UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1017


MARIA LOURDES BARBARA FLORES, a/k/a Maria Lourdes Barbara
Fury,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



                               No. 08-1622


MARIA LOURDES BARBARA FLORES, a/k/a Maria Lourdes Barbara
Fury,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   January 7, 2009                 Decided:   January 26, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Petitions denied in part and dismissed in part by unpublished
per curiam opinion.


Jeremiah Johnson, REEVES & ASSOCIATES, APLC, San Francisco,
California, for Petitioner. Gregory G. Katsas, Acting Assistant
Attorney General, Michelle Gorden Latour, Assistant Director,
Joseph   A.   O’Connell,   OFFICE OF  IMMIGRATION   LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Maria Lourdes Barbara Flores, a native and citizen of

the    Philippines,   seeks    review      of   orders    of     the    Board    of

Immigration Appeals (Board) denying her motions to reopen.                       We

have reviewed Flores’ arguments and find no abuse of discretion

in the Board’s decisions denying her motions to reopen.                    See 8

C.F.R. § 1003.2(a) (2008); Afanwi v. Mukasey, 526 F.3d 788 (4th

Cir.   2008).   To    the   extent   Flores     challenges       the   underlying

decision of the Immigration Judge that was previously affirmed

by the Board, those orders have already been reviewed by this

court and are otherwise not part of the instant consolidated

petitions for review.         See 8 U.S.C. § 1252(d)(2) (2006); Stone

v. INS, 514 U.S. 386, 405 (1995).

            Accordingly, we deny in part and dismiss in part the

petitions for review.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and   argument      would    not    aid    the

decisional process.

                                                  PETITIONS DENIED IN PART
                                                     AND DISMISSED IN PART




                                      3